Citation Nr: 1756055	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  10-01 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for status post lumbar spine strain for the period prior to December 13, 2012

2.  Entitlement to a rating in excess of 20 percent for lumbar disc herniation, status post-surgery, lumbar intervertebral disc syndrome (IVDS), and spinal stenosis at L4-S1 (previously characterized as status post lumbar spine strain) for the period beginning on February 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Coogan, Associate Counsel

INTRODUCTION

The Veteran had active service from February 2000 to February 2004 and October 2004 to August 2005, in the United States Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction of this matter is with the RO in Roanoke, Virginia.

A May 2009 rating decision denied an increased compensable rating for status post lumbar spine strain following a rating reduction in October 2008 due to failure to report to a VA review examination.  A May 2013 rating decision reclassified the low back condition as status post-surgery lumbar IVDS and spinal stenosis, and granted an increased, 10 percent, rating, effective April 1, 2013.  The decision also granted service connection for right sciatica and for a scar of the lumbar spine.

In September 2013 and in April 2016, the Board remanded this case for additional development.  

In an April 2017 decision, the Board restored a prior 40 percent rating for lumbar spine strain for the period effective November 1, 2008, and remanded the matters of a temporary total rating and further increased ratings to the AOJ for additional development.   

In a May 2017 rating decision, the RO effectuated the Board's April 2017 decision, and restored the 40 percent rating for lumbar spine strain effective November 1, 2008 through December 13, 2012.  In addition, a temporary total rating was granted effective December 13, 2012 for lumbar disc herniation, status post-surgery lumbar IVDS and spinal stenosis (previously rated as status post lumbar spine strain), followed by a 20 percent rating, effective February 1, 2013.  The period during which the total rating was in effect is excluded from consideration in adjudicating the higher rating claim on appeal.  

The Board finds that there has been substantial compliance with its April 2017 remand directives and, thus, adjudication of this claim may proceed.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation, Stegall v. West, 11 Vet. App. 268, 271 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The issue of entitlement to a rating in excess of 20 percent for lumbar disc herniation, status post-surgery lumbar IVDS and spinal stenosis, for the period beginning on February 1, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

For the period prior to December 13, 2012, the evidence of record does not demonstrate that the Veteran had unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for status post lumbar spine strain for the period prior to December 13, 2012 have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided and neither the Veteran nor her representative has either alleged, or demonstrated, any prejudice with regard to the content or timing of the VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 1696 (2009).  The Veteran was notified of the criteria for establishing increased ratings on several occasions, the evidence required in this regard, and her and the VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements, to include the process of determining disability ratings and effective dates.  Nothing more is required in this case.  Thus, the duty to notify has been satisfied and adjudication of the Veteran's claim at this time is warranted. 

As for the duty to assist, pertinent post-service medical records have been obtained, to the extent available, and no outstanding post-service records have been identified by the Veteran that have not been sought.  The Board therefore finds that no additional evidence, which may aid the Veteran's claims or might be pertinent to the bases of any claim decided herein, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion, when such is necessary to make a decision on the claim.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Here, the Veteran has been afforded several VA examinations, including in August 2016.  The examiners, medical professionals, reviewed the Veteran's records, listened to the Veteran's assertions, and performed examinations in accordance with the rating criteria for the lumbar disc herniation, status post-surgery, lumbar intervertebral disc syndrome (IVDS), and spinal stenosis at L4-S1 (rated as status post lumbar spine strain prior to December 13, 2012) claim on appeal that is decided herein.  As such, the Board finds the VA examinations were adequate and the examiners provided the Board with sufficient information to rate the Veteran's disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the issue decided herein, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings

The Veteran is seeking a rating higher than 40 percent for status post lumbar spine strain for the period prior to December 13, 2012.   She asserts that her back disability is more severe than reflected in the assigned 40 percent ratings during this period. 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  See 38 U.S.C. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such diseases or injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. § 4.40  and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32 . 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

All spine disabilities are rated under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching, in the area of the spine affected by the residuals of injury or disease, provides that a 40 percent rating is given for, in pertinent part, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is given for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is given for unfavorable ankylosis of the entire spine.

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).

For VA purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a , Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2017). 

The terms mild, moderate, severe, and pronounced are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that decisions are equitable and just.  38 C.F.R. § 4.6  (2017). 

When rating spine disabilities under the current rating criteria, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  Cullen v. Shinseki, 24 Vet. App. 74  (2010).

Under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 38 C.F.R. § 4.71a , DC 5243, "incapacitating episodes," are defined as periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  DC 5243, Note (1).  Under DC 5243, a 20 percent rating is given if the condition has incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is given if the condition has incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating, the highest available rating, is given if the condition has incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the period prior to December 13, 2012, the Veteran was rated 40 percent disabled for her back disability, under DC 5237 (lumbosacral or cervical strain).  The next highest available potential rating for the Veteran's back disability would be 50 percent, which requires unfavorable ankylosis of the entire thoracolumbar spine.

There are no private or VA treatment records that indicate the Veteran had any form of ankylosis during this time period.  In fact, some of the VA treatment records that document the Veteran's back pain, also note her good spine flexibility.  See, e.g., March 2011 VA treatment record (available in VBMS Legacy documents, CAPRI January 10, 2014; back pain but notes no limitation of motion in back); August 2012 VA treatment record (available in VBMS Legacy documents, CAPRI January 10, 2014; low back pain but notes spine has good range of motion).

Similarly, a March 2009 VA examination gives no indication that the Veteran suffered from any form of ankylosis.  The VA examiner reported that the Veteran had forward flexion from 0 to 90 degrees with pain at the extreme range of motion of flexion.  The VA examiner also reported that the Veteran denied flare ups and any incapacitating episodes.  The VA examiner said he could not take x-rays, because the Veteran was pregnant, and recommended the Veteran have x-rays after delivery of her baby, to check for bony pathology.  The VA examiner also discussed the functional effects of the Veteran's low back pain (e.g., standing and sitting tolerance). 

The Veteran has complained, in her August 2009 Notice of Disagreement letter, that her May 2009 VA examination (presumably intending to refer to her March 2009 VA examination) was inadequate, as it lasted five minutes, at most, and could not include x-rays due to her pregnancy.  The Board finds, however, that the March 2009 VA examination was adequate and, moreover, provided the Board with the information currently critical to evaluating a possible increase to 50 percent disability, namely, absolutely no indication that the Veteran had any form of ankylosis.  The VA examiner gathered the information possible given the fact that x-rays could not be done, including discussing functional effects, charting forward flexion range of motion at 0 to 90 degrees, and providing good detail on other aspects of the Veteran's back condition.

Here, the Board finds that a rating in excess of 40 percent is not warranted at any point prior to December 13, 2012 because medical evidence of record shows that the Veteran has never had favorable or unfavorable anklyosis of the entire thoracolumbar spine.  

In addition, when determining the severity of musculoskeletal disabilities, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain or painful motion, limited or excess movement, weakness, incoordination, and premature or excess fatigability, particularly during times when symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. § 4.40, 4.45, 4.59.  The medical records from this rating period do not appear to demonstrate that flare ups of the Veteran's back disability were, in general, a problem.  See, e.g., March 2009 VA Examination (Veteran denied flare ups and incapacitating episodes, said pain was constant); but see also October 2011 VA Telephone Encounter Note (lower back pain became so severe that Veteran reported she could not stand up straight; based on other records, appears isolated incident).  

In addition, the Veteran's pain on movement was noted in the medical records, and for the vast majority of this rating period did not appear to limit the Veteran's movement significantly, if at all.  See, e.g., March 2009 VA Examination (pain occurred at extreme range of motion of flexion; on repetitive use, range of motion was not limited by pain, weakness, incoordination, fatigability or lack of endurance); but see also October 2011 VA Telephone Encounter Note.  More importantly, however, the Veteran is already rated at 40 percent disability for this staged rating period, and an increase to the next highest level of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  Thus, even if the Veteran had been experiencing flare ups, pain, and functional loss, this still would not constitute ankylosis, and the Veteran's condition would not meet the criteria for an increase over the currently rated 40 percent for this rating period. 

Similarly, the recent guidance of the U.S. Court of Appeals for Veterans Claims that VA examiners should provide an opinion as to additional functional loss during flare ups of musculoskeletal disability, does not change the result here.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  The March 2009 VA examination reported that the Veteran denied she had any flare ups.  Further, there is no additional evidence of flare-ups, or any contentions of flare-ups indicating that such results in anklyosis of the entire thoracolumbar spine for the period prior to December 13, 2012.  The examiner determined that the Veteran did not have anklyosis during this period.  As such, further examination or opinion is unnecessary to decide the claim during this period of the appeal. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).

Under the General Rating Formula, objective neurologic abnormalities associated with the spinal disability are to be rated separately under the appropriate diagnostic code.  The Board notes that the Veteran is separately service-connected for right sciatica secondary to her service connected low back disability. Therefore, the Board will not address neurologic manifestations as they are already being compensated.  Duplicate compensation for the same symptoms is pyramiding, which is not permitted.  38 C.F.R. § 4.14  (2017).  No additional neurological manifestations related to the Veteran's low back disability are noted within the medical evidence of record.

Turning to DC 5243 (IVDS), the next highest possible disability rating under this alternate diagnostic code above the Veteran's existing 40 percent rating for this period, would be 60 percent.  Under DC 5243, a 60 percent disability rating requires that the condition had incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  There are no private or VA treatment records documenting such incapacitating episodes during this time period, and the March 2009 VA examination does not document any such incapacitating episodes.  

In sum, the available medical records in the file all indicate that the Veteran's low back disability did not meet the criteria for a rating in excess of 40 percent in the  period prior to December 13, 2012.


ORDER

Entitlement to a rating in excess of 40 percent for status post lumbar spine strain for the period prior to December 13, 2012 is denied.



REMAND

In the Veteran's April 2013 VA examination (QTC), the examiner noted that the Veteran could not be tested for range of motion and forward flexion, due to severe lower back pain and tenderness. At that time she was undergoing a flare up.  The examiner noted that the Veteran had functional limitation due to thoracolumbar spine pain associated with movement, and noted the functional impairments of the thoracolumbar spine (e.g., weakened movement).  The Veteran reported that flare ups did impact the function of her thoracolumbar spine.  However, no opinion or estimation was provided as to the Veterans actual range of motion at that time, or to what degree of range of motion was loss due to the flare-ups.  Thus, a retrospective opinion along with a current VA examination should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for an appropriate VA spine examination to assess the current severity and manifestations of his service-connected lumbar spine disability.  Any indicated evaluations, studies, and tests should be conducted and evaluations should be performed. The examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for the lumbar spine. 

The examiner should also provide a retrospective opinion on the lumbar spine range of motion (flexion, extension, rotation, and side to side bending) in active motion, passive motion, weight-bearing, and nonweight-bearing from the April 2013 VA examination, to include an estimate considering the extent of flare-up.  

The examiner should also indicate whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in additional functional loss. To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion (flexion, extension, rotation, and side to side bending), to include a discussion of whether his pain is ameliorated by his medication regimen. 

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups she experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of her lumbar spine symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the claim.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


